TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00695-CV



                        Fuller-Austin Insulation Company, Appellant

                                                v.

       State of Texas, Highland Insurance Company, Gregory Giammarios, and Kay
                                  Giammarios, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
       NO. GV304537, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed a joint motion to dismiss this appeal. We grant the motion and

dismiss this appeal.




                                              Mack Kidd, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed on Joint Motion

Filed: September 23, 2004